           Case 2:19-cv-01986-GMN-DJA Document 36
                                               35 Filed 05/27/20
                                                        05/26/20 Page 1 of 5



 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     E. CARMEN RAMIREZ
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-616-2885 (v)
     202-307-0054 (f)
 6   E.Carmen.Ramirez@usdoj.gov
     western.taxcivil@usdoj.gov
 7
     Of Counsel:
 8   NICHOLAS A. TRUTANICH
     United States Attorney
 9
                            IN THE UNITED STATES DISTRICT COURT
10                               FOR THE DISTRICT OF NEVADA

11    UNITED STATES OF AMERICA,                          )
                                                         )
12                                                       )
            Plaintiff,                                   )   Case No.: 2:19-cv-1986-GMN-DJA
13                                                       )
                                                         )
                                                             UNITED STATES’ MOTION TO
14          v.                                           )
                                                             EXTEND STAY IN LIGHT OF
                                                         )
                                                             SETTLEMENT NEGOTIATIONS
15    JEFFREY A. MARTINEZ, individually,                 )
      and as Trustee of the Martinez Family Trust;       )
                                                             (Third Request)
16    DOLORES M. MARTINEZ, individually and              )
      as Trustee for the Martinez Family Trust;          )
17    THE MARTINEZ FAMILY TRUST;                         )
      MARTINEZ & ASSOCIATES, INC.                        )
18    (NV20041370692); MARTINEZ &                        )
      ASSOCIATES INC. (NV20181033912);                   )
19    SIERRA MORTGAGE CORPORATION;                       )
      FIDELITY NATIONAL TITLE; CHASE                     )
20    MORTGAGE COMPANY; JP MORGAN                        )
      CHASE BANK NATIONAL                                )
21    ASSOCIATION; RHODES RANCH                          )
      ASSOCIATION; and REPUBLIC SILVER                   )
22    STATE INC., DBA, REPUBLIC                          )
      SERVICES,                                          )
23                                                       )
                                                         )
24        Defendants.                                    )
                                                         )
25                                                       )
                                                     1
           Case 2:19-cv-01986-GMN-DJA Document 36
                                               35 Filed 05/27/20
                                                        05/26/20 Page 2 of 5



 1          The United States of America respectfully seeks to continue the stay in this matter for an

 2   additional 14 days, in light of ongoing settlement negotiations with taxpayers Jeffrey and

 3   Dolores Martinez. The Martinezes have submitted a formal offer to settle this matter. The

 4   United States is evaluating the offer, and has been discussing a slight revision to the proposal

 5   with the Martinezes. The Court previously stayed the matter, but the stay expired on May 15,

 6   2020. (See ECF No. 34). If this motion is granted, the United States will inform the Court of the

 7   status within 14 days of the Court’s order.

 8                       MEMORANDUM OF POINTS AND AUTHORITIES

 9                                                 Background

10          This is a federal tax case. The United States seeks a judgment against taxpayers Jeffrey

11   and Dolores Martinez, and against two corporations associated with them, for various federal tax

12   liabilities. The United States also seeks to foreclose its tax liens against certain real property to

13   help satisfy the judgment.

14          The United States also named as defendants other parties that might assert a lien or other

15   claim against the property, pursuant to 26 U.S.C. § 7403(b) (“Action to enforce lien or to subject

16   property to payment of tax”). That way, those parties’ claims to the property (if any) could be

17   adjudicated if and when the Court determines that the property should be foreclosed. It is

18   common in such cases for the United States to reach stipulations with other claimants as to lien

19   priority, to the extent they do not disclaim any interest.

20          If the matter settles without a foreclosure, the other lienholders would not need to be paid

21   out. In any event, to date only one of the potential lienholders, the Rhodes Ranch Association,

22   has answered the complaint. (ECF No. 4). Another, Fidelity National Title, has disclaimed any

23   interest. (See ECF No. 7). Defendants JP Morgan Chase Bank National Association and Chase

24   Bank National Association (together, the “Chase defendants”), and the United States have

25   reached a stipulation concerning lien priority as between them. (See ECF No. 20 (Order

                                                       2
              Case 2:19-cv-01986-GMN-DJA Document 36
                                                  35 Filed 05/27/20
                                                           05/26/20 Page 3 of 5



 1   approving stipulation)). (The Chase defendants currently control the mortgage loan that was

 2   initially issued by defendant Sierra Mortgage Corporation). Defendant Republic Silver State Inc.

 3   has been served but has not yet appeared, and has not contacted the United States. Finally, the

 4   United States filed a notice of dismissal concerning defendants Nevada Mortgagee Assistance

 5   Company and the Cooper Castle Law firm, and the Clerk has terminated them from the case.

 6            The litigation would therefore focus on the Martinezes and their business. Neither of the

 7   Martinezes, or the corporations, have appeared. The United States served the Martinezes,

 8   individually and as representatives of their business, on December 27, 2019. Their time to

 9   respond to the complaint thus expired on January 17, 2019, under Fed. R. Civ. P. 12(a)(1)(A)(i).

10   Ordinarily the United States would be moving for an entry of default and a default judgment.

11   However, the Martinezes have reached out to the undersigned counsel, and the parties are

12   discussing a possible settlement. On April 20, 2020, the Martinezes made an updated offer and

13   provided certain financial information that the United States had requested. The parties are now

14   discussing a small alteration to the formal offer, and United States is evaluating the merits of the

15   offer.

16            Extending the stay would facilitate potential resolution of this case. If the stay was

17   denied and the case were to proceed, the United States’ next steps would include seeking entries

18   of default against the Martinezes and their businesses, which the Martinezes would presumably

19   attempt to cure. Extending the stay may avoid unnecessary motions practice and allow the

20   parties to focus their efforts on reaching a resolution.

21            //

22            //

23            //

24            //

25            //
                                                        3
           Case 2:19-cv-01986-GMN-DJA Document 36
                                               35 Filed 05/27/20
                                                        05/26/20 Page 4 of 5



 1                                            Request for Relief

 2          WHEREFORE, United States respectfully seeks a stay the matter for an additional 14

 3   days from the Court’s order on this motion, to facilitate settlement discussions, with the United

 4   States to inform the Court regarding the case’s status with 14 days of the order on this motion.

 5   The United States reserves the right to seek an entry of default or default judgment after 14 days

 6   if the negotiations do not resolve the matter.   IT IS SO ORDERED.

 7                                                                 27 day of May, 2020.
                                                      Dated this _____

 8
                                                      ________________________________
 9                                                    Gloria M. Navarro, District Judge
                                                      UNITED STATES DISTRICT COURT
10

11

12

13
          Dated this 26th day of May 26, 2020.
14
                                                          RICHARD E. ZUCKERMAN
15                                                        Principal Deputy Assistant Attorney General
16                                                        /s/ E. Carmen Ramirez
                                                          E. CARMEN RAMIREZ
17                                                        Trial Attorney, Tax Division
                                                          U.S. Department of Justice
18                                                        P.O. Box 683
                                                          Washington, D.C. 20044
19                                                        202-616-2885 (v)
                                                          202-307-0054 (f)
20                                                        E.Carmen.Ramirez@usdoj.gov
                                                          western.taxcivil@usdoj.gov
21
                                                          Of Counsel:
22
                                                          NICHOLAS A. TRUTANICH
23                                                        United States Attorney
24

25
                                                      4
           Case 2:19-cv-01986-GMN-DJA Document 36
                                               35 Filed 05/27/20
                                                        05/26/20 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE

 2          IT IS HEREBY CERTIFIED that service of the foregoing is made this May 26, 2020, via

 3   the Court’s ECF system to all current parties who have appeared electronically. In an abundance

 4   of caution, the United States is sending this motion to the following persons via U.S. Mail:

 5
            Jeffrey Martinez
 6          262 Cliff Valley Dr.
            Las Vegas, NV 89148
 7
            Dolores Martinez
 8          262 Cliff Valley Dr.
            Las Vegas, NV 89148
 9

10

11
                                                  /s/ E. Carmen Ramirez
12                                                E. CARMEN RAMIREZ
                                                  Trial Attorney, Tax Division
13                                                U.S. Department of Justice

14

15

16

17

18

19

20

21

22

23

24

25
                                                     5
